Exhibit 10.1

ENOVA INTERNATIONAL, INC.
SECOND AMENDED AND RESTATED

2014 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT

FOR GRANT OF RESTRICTED STOCK UNITS

This Second Amended and Restated 2014 Long-Term Incentive Plan Award Agreement
for Grant of Restricted Stock Units (the “Agreement”) is entered into by and
between Enova International, Inc. (the “Company”) and ______ (“Associate”).

 

WITNESSETH:

WHEREAS, the Company has adopted the Second Amended and Restated Enova
International, Inc. 2014 Long-Term Incentive Plan (the “Plan”), which is
administered by the Management Development and Compensation Committee of the
Company’s Board of Directors (the “Committee”); and

WHEREAS, pursuant to Section 4 and Section 9 of the Plan, the Committee has
elected to grant Associate an award (the “Award”) of Restricted Stock Units
(“RSUs”) to encourage Associate’s continued loyalty and diligence; and such
Award will vest as set forth below and pursuant to the terms of the Plan (as
defined above); and

WHEREAS, the RSUs represent the unfunded and unsecured promise of the Company to
issue to Associate an equivalent number of shares of the common stock of the
Company or its successors (“Common Stock”) at a future date, subject to the
terms of this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.     Award.

a.     General.  Subject to the restrictions and other conditions set forth
herein, the Company, for and on behalf of the Company, and/or any Affiliate (as
defined in the Plan) that employs Associate, hereby grants to Associate an Award
of ______ RSUs.

b.     Grant Date.  The Award was granted to Associate on ______ (the “Grant
Date”). The RSUs granted hereby shall be effective immediately but vesting is
contingent upon Associate executing and delivering a counterpart of this
Agreement to the Company (the date of such delivery, the “Contingency Date”).

2.     Vesting.  The Award shall vest on each of the following dates as to the
number of RSUs set forth below; provided Associate remains continuously employed
by the Company or any of its Affiliates through the applicable vesting date:

______ RSUs - on the first anniversary of the Grant Date;

______ RSUs - on the second anniversary of the Grant Date;

--------------------------------------------------------------------------------

 

______ RSUs - on the third anniversary of the Grant Date;

______ RSUs - on the fourth anniversary of the Grant Date

 

Any RSUs that have not vested shall remain subject to forfeiture under Section 3
of this Agreement. Notwithstanding the foregoing, any RSUs shall automatically
and without notice terminate and become null and void ninety (90) days after the
Grant Date, if the Contingency Date has not occurred by such date.

3.     Treatment of Award Upon Termination or Failure to Vest.  Subject to
Section 5, below, upon Associate’s termination of employment with the Company
and its Affiliates for any reason (including death), any portion of the Award
that has not yet vested as provided in Section 2 of this Agreement shall be
immediately forfeited, and Associate shall forfeit any and all rights in or to
such unvested portion of the Award.

4.     Payment of Awards.  (a) As each portion of the Award vests, the Company
shall instruct its transfer agent to issue a stock certificate evidencing the
conversion of such vested RSUs into whole vested shares of Common Stock in the
name of Associate (or if Associate has died, in the name of Associate’s
designated beneficiary or, if no beneficiary has been designated, Associate’s
estate (“Beneficiary”)) within a reasonable time after the vesting date of such
portion of the Award, but (b) in no event will the Common Stock relating to the
then-vesting portion of the Award be transferred to Associate (or, if
applicable, to Associate’s Beneficiary) later than December 31 of the calendar
year in which the vesting date for the then-vesting portion of the Award occurs.
The Company shall not be required to deliver any fractional shares of Common
Stock under the Award.  Any fractional shares shall be rounded up to the next
whole share.

5.     Change in Control.

a.     Vesting and Payment.  If, within 12 months after the occurrence of a
Change in Control (as defined below), Associate has a Qualifying Termination (as
defined below) the entire Award shall automatically become 100% vested as of the
date of the Qualifying Termination as long as Associate has remained
continuously employed by the Company and its Affiliates from the Grant Date
through the date of such Qualifying Termination.  In such event, the shares of
Common Stock evidencing vested RSUs shall be delivered to Associate in a lump
sum within 60 days following the date of the Qualifying
Termination.  Notwithstanding the foregoing, in order to preserve the
Associate’s rights under the Award in the event of a Change in Control, the
Committee in its discretion and without the consent of the Associate may, at the
time the Award is made or any time thereafter, take one or more of the following
actions: (i) provide for the acceleration of any time period relating to the
exercise or vesting of the Award, (ii) provide for the purchase or termination
of the Award for an amount of cash or other property that could have been
received upon the exercise or realization of the Award had the Award been
currently exercisable or payable, (iii) adjust the terms of the Award in a
manner determined by the Committee to reflect the Change in Control, (iv) cause
the Award to be assumed, or new rights substituted therefore, by another entity,
or (v) make such other provision as the Committee may consider equitable and in
the best interests of the Company. No actions may be taken under this Section
5(a) that would cause the Associate to become subject to tax under Code Section
409A(a)(1).  For purposes of this Section 5(a), the following terms shall have
the following meanings:

2

--------------------------------------------------------------------------------

 

(i)     “Cause” shall be determined solely by the Company or the Committee (and,
if Associate is an officer of the Company, only by the Committee) in the
exercise of good faith and reasonable judgment, and shall mean the occurrence of
any one or more of the following:

(1)     Associate’s willful and continued failure to substantially perform
Associate’s duties with the Company or an Affiliate (other than any such failure
resulting from the Associate’s disability); or

(2)     Associate’s conviction of a felony; or

(3)      Associate willfully engaging in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; provided, however,
no act or failure to act on the Associate’s part shall be deemed “willful”
unless done, or omitted to be done, by the Associate not in good faith and
without reasonable belief that the action or omission was in the best interests
of the Company.

(ii)      “Change in Control” shall mean an event that is a change in the
ownership of the Company, a change in the effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
all as defined in Code §409A and applicable guidance issued thereunder (“Code
§409A”).  Notwithstanding the above, a “Change in Control” shall not include any
event that is not treated under Code §409A as a change in control event with
respect to Associate.  Notwithstanding the incorporation of certain provisions
from the Treasury Regulations under Code §409A, the Company intends that all
payments under this Agreement be exempt from Code §409A under the exemption for
short-term deferrals in Treasury Regulations Section 1.409A-1(b)(4).

(iii)     “Qualifying Termination” shall mean a separation from service (as
defined in Treasury Regulation Section 1.409A-1(h)(1)) resulting from the
Company’s or an Affiliate’s involuntary termination of Associate’s employment,
other than a termination for Cause.

(b)     Substitution.  Notwithstanding anything set forth herein to the
contrary, upon a Change in Control, the Committee, in its sole discretion, may,
in lieu of issuing Common Stock, provide Associate with an equivalent amount
payable in the form of cash.

(c)     Effect of Other Agreements.  In the event that Associate is a party to
an employment, severance, change in control or other similar agreement with the
Company or its Affiliates that provides for vesting of stock-based awards upon a
Change in Control or termination of employment following a Change in Control,
this Section 5 shall not supersede such other agreement, and Associate shall be
entitled to the benefits of both this Agreement and such other agreement.

6.     Agreement of Associate.  Associate acknowledges that certain restrictions
under state or federal securities laws may apply with respect to the shares of
Common Stock to be issued pursuant to the Award.  Specifically, Associate
acknowledges that, to the extent Associate is an “affiliate” of the Company (as
that term is defined by the Securities Act of 1933), the shares of Common Stock
to be issued as a result of the Award are subject to certain trading
restrictions under applicable securities laws (including particularly the
Securities and Exchange Commission’s Rule 144).  Associate hereby agrees to
execute such documents and take such actions as the Company

3

--------------------------------------------------------------------------------

 

may reasonably require with respect to state and federal securities laws and any
restrictions on the resale of such shares which may pertain under such
laws.  Notwithstanding anything herein to the contrary and only to the extent
permitted under Code §409A, a payment may be delayed to the extent the Company
reasonably anticipates that making the payment will violate federal securities
laws or other applicable laws.

7.     Withholding.  Upon the issuance of shares to Associate pursuant to this
Agreement, Associate shall pay an amount equal to the amount of all applicable
federal, state and local employment taxes which the Company or an Affiliate is
required to withhold at any time.  Such payment may be made in cash or, with
respect to the issuance of shares to Associate pursuant to this Agreement, by
delivery of whole shares of Common Stock (including shares issuable under this
Agreement) in accordance with Section 14(a) of the Plan and the terms of Code
§409A.

8.     Adjustment of Awards.

a.     If there is an increase or decrease in the number of issued and
outstanding shares of Common Stock through the payment of a stock dividend or
resulting from a stock split, a recapitalization, or a combination or exchange
of shares of Common Stock, then the number of outstanding RSUs hereunder shall
be adjusted so that the proportion of such Award to the Company’s total issued
and outstanding shares of Common stock remains the same as existed immediately
prior to such event.

b.     If there is spin-off or other similar distribution to the Company’s
stockholders of stock of an Affiliate, the number and type of shares subject to
the Award shall be adjusted by the Committee (which adjustment may include
Shares, stock of such Affiliate, cash or a combination thereof) so that the
value of the outstanding Award immediately prior to such event is preserved, as
determined by the Committee in its sole discretion.  If stock of an Affiliate or
former Affiliate becomes subject to the Award as a result of any such
adjustment, the terms of the Agreement shall apply to such stock in the same
manner as if it were Shares.

c.     Except as provided in Sections 8(a) and 8(b) of this Agreement, no
adjustment in the number of shares of Common Stock subject to any outstanding
portion of the RSUs shall be made upon the issuance by the Company of shares of
any class of its capital stock or securities convertible into shares of any
class of capital stock, either in connection with a direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon the conversion of
any other obligation of the Company that may be convertible into such shares or
other securities.

c.     Upon the occurrence of events affecting Common Stock other than those
specified in Sections 8(a), 8(b) and 8(c) of this Agreement, the Committee may
make such other adjustments to awards as are permitted under Section 5(b) of the
Plan.  This section shall not be construed as limiting any other rights the
Committee may have under the terms of the Plan.

9.     Plan Provisions.  In addition to the terms and conditions set forth
herein, the Award is subject to and governed by the terms and conditions set
forth in the Plan, as may be amended from time to time, which are hereby
incorporated by reference. Any terms used herein with an initial capital letter
shall have the same meaning as provided in the Plan, unless otherwise specified
herein.  In the event of any conflict between the provisions of the Agreement
and the Plan, the

4

--------------------------------------------------------------------------------

 

Plan shall control.  For avoidance of doubt and without limiting anything herein
or in the Plan, Associate hereby acknowledges that the compensation recovery
provisions described in Section 14(o) of the Plan apply to the Award granted
hereunder and this Agreement.

10.     Restrictive Covenants.  Associate shall be subject to the restrictive
covenants contained in this Section 10; provided that the restrictive covenants
and other obligations contained in this Section 10 are independent of,
supplemental to and do not modify, supersede or restrict (and shall not be
modified, superseded or restricted by) any non-competition, non-solicitation,
confidentiality or other restrictive covenants in any other current or future
employment, severance, change in control or other similar agreement with the
Company or its Affiliates, unless reference is made to the specific provisions
hereof which are intended to be superseded.

a.     Confidentiality.  During and for one year after the termination of
Associate’s employment with the Company and its Affiliates, Associate agrees to
keep in strict confidence and not, directly or indirectly, make known, divulge,
reveal, furnish, make available or use any Confidential Information (as defined
below), except in Associate’s regular authorized duties on behalf of the Company
and its Affiliates.  Associate acknowledges that all documents and other
property containing Confidential Information furnished to Associate by the
Company or its Affiliates or otherwise acquired or developed by the Company, its
Affiliates or Associate or known by Associate shall at all times be the property
of the Company and its Affiliates.  Associate shall take all reasonable and
prudent steps to safeguard Confidential Information and protect it against
disclosure, misuse, espionage, loss and theft. Associate shall deliver to the
Company or the applicable Affiliate upon the termination of Associate’s
employment with the Company and its Affiliates, or at any other time that the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts, software and other documents and data (and copies thereof)
containing the Confidential Information, Work Product (as defined in Section
10(b)(i) of this Agreement) of the business of the Company and its Affiliates
that Associate may then possess or have under Associate’s control. Associate
shall not use any Confidential Information to compete with the Company and its
Affiliates during and for one year after termination of Associate’s employment
with the Company and its Affiliates.

For purposes of this Agreement, “Confidential Information” means all information
of a confidential or proprietary nature (whether or not specifically labeled or
identified as “confidential”) which Associate has acquired or may acquire in the
course of, or as a direct result of, Associate’s employment with the Company and
its Affiliates, in any form or medium, that relates to the business, products,
services, research or development of the Company or its Affiliates. Confidential
Information includes, but is not limited to, the following: (i) internal
business information (including Information relating to strategic and staffing
plans and practices, business, training, financial, marketing, promotional and
sales plans and practices, cost, rate and pricing structures, accounting and
business methods and customer and supplier lists); (ii) identities of,
individual requirements of, specific contractual arrangements with, and
information about, the Company’s or its Affiliates’ suppliers, distributors,
customers, prospective customers, independent contractors, vendors, or other
business relations and their confidential information for which the Company or
its Affiliates have nonuse and nondisclosure obligations; (iii) trade secrets,
copyrightable works and other documents or information which is technical or
creative in nature (including ideas, formulas, recipes, compositions,
inventions, innovations, improvements, developments, methods, know-how,
manufacturing and production processes and techniques,

5

--------------------------------------------------------------------------------

 

research and development information, compilations of data and analyses, data
and databases relating thereto, techniques, systems, records, manuals,
documentation, models, drawings, specifications, designs, plans, proposals,
reports and all similar or related information (whether patentable or
unpatentable and whether or not reduced to practice); and (iv) other
Intellectual Property rights of the Company or its Affiliates, as provided for
in Section 10(b) of this Agreement. Confidential Information does not include
any information which (i) was in the lawful and unrestricted possession of
Associate prior to its disclosure to Associate by the Company; (ii) is or
becomes generally available to the public by acts other than those of Associate
after receiving it; or (iii) has been received lawfully and in good faith by
Associate from a third party who did not obtain or derive it from the Company.

(i)     Other Restrictions.  Associate also acknowledges and agrees that the
prohibitions against disclosure and use of Confidential Information set forth
herein are in addition to, and not in lieu of, any rights or remedies that the
Company or its Affiliates may have available pursuant to the laws of the state
in which Associate is employed which are designed to prevent the disclosure of
trade secrets or proprietary information.

(ii)     Third-Party Information.  Associate recognizes that the Company and its
Affiliates have received and in the future will receive from third parties
confidential or proprietary information subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. Associate agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose such information to any person, firm or corporation or to use it except
as necessary in carrying out Associate’s duties for the Company and its
Affiliates consistent with the Company’s or its applicable Affiliate’s agreement
with such third party. An example of this kind of information is information
about the Company’s or its Affiliates’ customers. Associate further recognizes
that the Company and its Affiliates will make software available to Associate in
order to allow or assist Associate to perform Associate’s job duties. The
software made available to Associate is either owned by or licensed to the
Company or its Affiliates and the software remains the property of the Company
or its Affiliates or third party owner of the software rights. As such,
Associate may not (1) create or attempt to create by reverse engineering,
disassembly, decompilation or otherwise, the software, associated programs,
source code, or any part thereof, or to aid or to permit others to do so, except
and only to the extent expressly permitted by the Company, its Affiliates or by
applicable law; (2) remove any software identification or notices of any
proprietary or copyright restrictions from any software or any software related
materials; and/or (3) copy the software, modify, translate or, unless otherwise
agreed, develop any derivative works thereof or include any portion of the
software in any other software program. Associate agrees to use any and all
software provided by the Company or its Affiliates only as necessary to carry
out Associate’s work for the Company and its Affiliates.

(iii)     Return of Confidential Information.  At any point during or at the
termination of the employment relationship between Associate and the Company and
its Affiliates, the Company or its applicable Affiliate may request Associate to
return to it any and all Confidential Information received by and/or in the
possession of Associate. All such Confidential Information shall be returned to
the Company or its applicable Affiliate immediately. Furthermore, upon request
of the Company or its Affiliate, Associate may be required to execute a sworn
affidavit certifying that he/she has returned all Confidential Information in
his/her possession.

6

--------------------------------------------------------------------------------

 

b.     Intellectual Property.

(i)     Assignment to Rights In Intellectual Property. Associate acknowledges
that the Company and its Affiliates have all right, title, and interest to all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, recipes and all similar or related information (whether or
not patentable or copyrightable) that relate to the Company’s and its
Affiliates’ actual or demonstrably anticipated business, research and
development, products and services and which are conceived, developed or made by
Associate while employed by the Company and its Affiliates, including any
derivations or modifications thereto (“Work Product”).  Associate shall promptly
disclose such Work Product to the Company.  Associate hereby irrevocably assigns
and transfers to the Company all rights, title, and interest worldwide in any
such Work Product.  At the Company’s expense, Associate shall perform all
actions reasonably requested by the Company (whether during or after Associate’s
employment) to establish and confirm such ownership, and to perfect, obtain,
maintain, enforce, and defend any rights specified to be so owned or assigned
(including, without limitation, the execution of assignments, consents, powers
of attorney and other instruments).

(ii)     Exceptions To Assignment of Intellectual Property.  Associate
acknowledges that this Agreement is limited by the following:

(1)     Any provision in an employment agreement or other similar written
agreement which provides that Associate shall assign, or offer to assign, any of
Associate’s rights in an invention to the Company and its Affiliates shall not
apply to an invention that Associate developed entirely on Associate’s own time
without using the Company’s or its Affiliates’ equipment, supplies, facilities,
or trade secret information, except for those inventions that either: (a)
relate, at the time of conception or implementation of the invention, to the
business of the Company or its Affiliates, or to any future business of the
Company or its Affiliates; provided that such future business must be shown by
actual or demonstrably anticipated research or development; or (b) result from
any work performed by Associate for the Company and its Affiliates.

(2)     To the extent a provision in an employment agreement or other similar
written agreement between Associate and the Company or its Affiliates, other
than this Agreement, purports to require Associate to assign an invention
otherwise excluded from being required to be assigned under Section
10(b)(ii)(1), the provision is against the public policy of the state and is
unenforceable.

c.     Non-Solicitation of Customers and Employees.  Associate will be called
upon to work closely with employees, consultants, independent contractors,
agents and other service providers of the Company and its Affiliates in
performing services for the Company and its Affiliates.  All non-public
information about such employees, consultants, independent contractors, agents
and other service providers of the Company and its Affiliates that becomes known
to Associate during the course of Associate’s employment with the Company and
its Affiliates, and which would not have become known to Associate but for
Associate’s employment with the Company and its Affiliates, including, but not
limited to, compensation or commission structure, is Confidential Information
and shall not be used by Associate in soliciting employees, consultants,
independent contractors, agents or other service providers of the Company and
its

7

--------------------------------------------------------------------------------

 

Affiliates for employment at any time during or within one year after
termination of Associate’s employment with the Company and its
Affiliates.  During Associate’s employment and for one year following the
termination of Associate’s employment with the Company and its Affiliates,
Associate shall not, except in performing its duties for the Company and its
Affiliates, either directly or indirectly:

(i)     solicit in competition with the Company or its Affiliates the business
of any of the clients or customers of the Company or its Affiliates, (a) with
whom Associate had contact during the one-year period immediately preceding the
breach of this Agreement and (b) with whom Associate would not have had contact
but for Associate’s employment with the Company and its Affiliates; or

(ii)     ask, encourage or otherwise solicit any employees, consultants,
independent contractors, agents or other service providers of the Company or its
Affiliates with whom Associate had contact during the one-year period
immediately preceding the breach of this Agreement to leave employment with the
Company or its Affiliates.

Associate further agrees to make any subsequent employer aware of this
non-solicitation obligation.

d.     Best Efforts and Non-Competition.  During the course of Associate’s
employment with the Company or its Affiliates, Associate shall not (whether or
not during business hours) within the Territory (as defined in this Section
10(d)) (i) engage in any activity, within the Territory, that is in any way
competitive with the business or any demonstrably anticipated business of the
Company or its Affiliates and (ii) assist any other person or organization in
competing or in preparing to compete with any business or demonstrably
anticipated business of the Company or its Affiliates. For purposes hereof,
“Territory” means the area within which the Company or its Affiliates conducted
business within the one-year period prior to the breach of this Section 10(d).

e.     No Conflicting Obligations.  Associate has not entered into, and
Associate shall not enter into, any agreement either written or oral in conflict
with this Agreement or Associate’s employment with the Company and its
Affiliates.  Associate hereby represents and warrants to the Company that:

(i)     the execution, delivery and performance of this Agreement by Associate
does not and shall not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which
Associate is a party or by which Associate is knowingly bound;

(ii)     Associate is not a party to or bound by any employment agreement,
nonsolicitation agreement, noncompete agreement or confidentiality agreement
with any other person or entity other than the Company or its Affiliates that
would preclude, conflict or materially limit Associate’s employment with the
Company and its Affiliates; and

(iii)     upon the execution and delivery of this Agreement by the parties to
this Agreement, this Agreement shall be the binding obligation of Associate,
enforceable in accordance with its terms.

8

--------------------------------------------------------------------------------

 

Associate agrees that the protective covenants contained herein are reasonable
in terms of duration and scope restrictions and are reasonable and necessary to
protect the goodwill of the business and the Confidential Information of the
Company or its Affiliates and agrees not to challenge the validity or
enforceability of the covenants contained herein.

f.     Breach of Agreement.  Associate acknowledges that breach of this Section
10 and disclosure of Confidential Information will cause irreparable harm and
damage to the Company and its Affiliates.  Accordingly, any breach of this
Agreement may subject Associate to discipline, up to and including termination
of employment, and permit the Company and its Affiliates to pursue legal action
against Associate, as follows:

(i)     Remedies.  In view of the irreparable harm and damage which would occur
to the Company and its Affiliates as a result of a breach or a threatened breach
by Associate of the obligations set forth in Sections 10(a)-(d) of this
Agreement, and in view of the lack of an adequate remedy at law to protect the
Company and its Affiliates, the Company or its applicable Affiliates shall have
the right to receive, and Associate hereby consents to the issuance of,
temporary and permanent injunctions enjoining Associate from any violation of
Sections 10(a)-(d) hereof.  Associate acknowledges that both temporary and
permanent injunctions are appropriate remedies for such a breach or threatened
breach.  The foregoing remedies shall be in addition to, and not in limitation
of, any other rights or remedies to which the Company and its Affiliates are or
may be entitled hereunder or at law or in equity, including, without limitation,
the right to right to receive damages.

(ii)     Cost of Enforcement.  In the event the Company bring an action to
enforce the provisions of this Agreement, including any provisions of Sections
10(a)-(d) hereof, the Company or its applicable Affiliates may recover from
Associate its reasonable attorneys’ fees and costs, through and including any
and all appeals.

11.     Tolling.  In the event of any violation of the provisions of Section 10
of this Agreement, Associate acknowledges and agrees that the restrictions
contained in Section 10 of this Agreement shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of such restriction period shall be tolled during any
period of such violation.

12.     Miscellaneous.

a.     Limitation of Rights.  The Plan, the granting of the Award and the
execution of the Agreement shall not give Associate any rights to (i) similar
grants in future years, (ii) any right to be retained in the employ or service
of the Company or any of its Affiliates, or (iii) interfere in any way with the
right of the Company or its Affiliates to terminate Associate’s employment or
services at any time.  Associate acknowledges that Associate is employed by the
Company at will, and nothing contained in this Agreement is intended to alter
the at-will nature of Associate’s employment with the Company.

b.     Interpretation.  Associate accepts this Award subject to all the terms
and provisions of the Plan and this Agreement.  The undersigned Associate hereby
accepts as binding,

9

--------------------------------------------------------------------------------

 

conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan and this Agreement.

c.     Claims Procedure.  Any dispute or claim for benefits by any person under
this Agreement shall be determined by the Committee in accordance with the
claims procedures under the Enova International, Inc. Nonqualified Savings Plan.

d.     Stockholder Rights.  Neither Associate nor Associate’s Beneficiary shall
have any of the rights of a stockholder with respect to any shares of Common
Stock issuable upon vesting of any portion of this Award, including, without
limitation, a right to cash dividends or a right to vote, until (i) such portion
of the Award is vested, and (ii) such shares have been delivered and issued to
Associate or Associate’s Beneficiary pursuant to Section 4 of this Agreement.

e.     Severability.  Each party hereto has carefully read and considered the
provisions contained in this Agreement, including Sections 10(a)-(d) hereof,
and, having done so, agrees that the restrictions and obligations therein are
fair and reasonable and are reasonably required for the protection of the
interests of the Company. If any term, provision, covenant or restriction
contained in the Agreement is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Agreement
shall remain in full force and effect, and shall in no way be affected, impaired
or invalidated.  Notwithstanding the foregoing, in the event any said term,
provision, covenant or restriction contained in the Agreement shall be held
invalid, void or unenforceable by such court or a federal regulatory agency of
competent jurisdiction, the parties hereto agree that it is their desire that
such court or agency shall substitute an enforceable restriction in place of any
limitation deemed invalid, void or unenforceable and, as so modified, the
restrictions shall be as fully enforceable as if they had been set forth herein
by the parties.  It is the intent of the parties hereto that the court or
agency, in so establishing a substitute restriction, recognize that the parties
hereto desire that the provisions and restrictions in this Agreement be imposed
and maintained to the maximum lawful extent.

f.     Controlling Law.  The Agreement is being made in Illinois and shall be
construed and enforced in accordance with the laws of that state.

g.     Construction; Entire Agreement.  The Agreement and the Plan contain the
entire understanding between the parties, and supersedes any prior understanding
and agreements between them, including, for the avoidance of doubt, the
Company’s personnel policies and procedures, representing the subject matter
hereof.  There are no representations, agreements, arrangements or
understandings, oral or written, between and among the parties hereto relating
to the subject matter hereof which are not fully expressed herein.

h.     Survival.  The covenants and agreements contained herein shall survive
termination of Associate’s employment, regardless of who causes the termination
and under what circumstances.

i.     Amendments; Code §409A.  The provisions of this Agreement may be amended
or waived only with the prior written consent of Associate and the Company (as
approved by the Board).  No course of conduct or failure or delay in enforcing
the provisions of this

10

--------------------------------------------------------------------------------

 

Agreement shall affect the validity, binding effect or enforceability of this
Agreement.  Notwithstanding the foregoing, if any provision of this Agreement
would cause compensation to be includible in Associate’s income pursuant to Code
§409A(a)(1), then, to the extent permitted by Code §409A, the Company may amend
the Agreement in such a way as to cause substantially similar economic results
without causing such inclusion; any such amendment shall be made by providing
notice of such amendment to Associate, and shall be binding on Associate.

j.     Headings.  Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.  Furthermore, Associate acknowledges and agrees that in the event of the
transfer of Associate’s employment from the Company or its Affiliate to any
subsidiary, parent or affiliate of the Company, Associate’s employment shall
continue to be subject to each and all the terms and conditions set forth in
Section 10 of this Agreement.

k.     Notices.  Any notice under this Agreement shall be in writing or by
electronic means and shall be deemed to have been duly given when delivered
personally or when deposited in the United States mail, registered, postage
prepaid, and addressed, in the case of the Company, to the secretary of the
Company at the address indicated on the signature page of this Agreement, or if
the Company should move its principal office, to such principal office, and, in
the case of Associate, to Associate through the Company’s e-mail system or
Associate’s last personal e-mail or permanent address as shown on the Company’s
records, subject to the right of either party to designate some other address or
electronic notification system at any time hereafter in a notice satisfying the
requirements of this Section.

l.     Heirs, Successors and Assigns.  Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Associate’s heirs, legal representatives, successors and
assigns.  Associate may not assign Associate’s rights and/or delegate
Associate’s obligations under this Agreement.  The Company may assign this
Agreement to any successor in interest or to any of its
Affiliates.  Furthermore, Associate acknowledges and agrees that in the event of
the transfer of Associate’s employment from the Company to any subsidiary,
parent or Affiliate of the Company, Associate’s employment shall continue to be
subject to each and all the terms and conditions set forth in Section 10 of this
Agreement.

m.     Execution/Acceptance.  Associate acknowledges that Associate has read and
understands this Agreement, has been advised to consult with independent legal
counsel regarding Associate’s rights and obligations under this Agreement to the
extent desired, is fully aware of the legal effect of this Agreement and has
entered into it freely and voluntarily based on Associate’s own judgment and not
on any representations or promises other than those contained in this
Agreement.  This Agreement may be executed and/or accepted electronically and/or
executed in duplicate counterparts, the production of either of which (including
a signature or proof of electronic acceptance) shall be sufficient for all
purposes for the proof of the binding terms of this Agreement.

n.     Company Recoupment of Awards.  An Associate’s rights with respect to any
RSUs hereunder shall in all events be subject to (i) any right that the Company
may have under

11

--------------------------------------------------------------------------------

 

any Company recoupment policy or other agreement or arrangement with an
Associate or (ii) any right or obligation that the Company may have regarding
the clawback of “incentive-based compensation” under Section 10D of the
Securities Exchange Act of 1934, as amended and any applicable rules and
regulations promulgated thereunder from time to time by the U.S. Securities and
Exchange Commission.

13.     Mutual Agreement to Arbitrate and Class, Collective or Representative
Action Waiver.  Associate and the Company agree to arbitrate before a neutral
arbitrator any and all existing or future disputes or claims between Associate
and the Company, that arise out of or relate to Associate’s employment or
separation from employment with the Company, including claims involving any
current or former officer, director, shareholder, agent or employee of the
Company (“Arbitration Agreement”).

a.     Claims Covered.   Associate and the Company agree to arbitrate any and
all existing or future disputes or claims between them whether the disputes or
claims arise under common law, or in tort, contract, or pursuant to a statute,
regulation, or ordinance now in existence or which may in the future be enacted
or recognized including, but not limited to, the following claims ("Covered
Claims"):

(i)     claims for fraud, promissory estoppel, fraudulent inducement of contract
or breach of contract or contractual obligation;

(ii)     claims for wrongful termination of employment, violation of public
policy, constructive discharge, infliction of emotional distress,
misrepresentation, conversion, embezzlement, interference with contract or
prospective economic advantage, defamation, unfair business practices, invasion
of privacy, breach of personal data, use and/or misuse of biometric information,
and any other tort or tort-like causes of action relating to or arising from the
employment relationship or termination thereof;

(iii)     claims for discrimination, harassment or retaliation, whether on the
basis of age, sex, race, national origin, religion, disability or any other
unlawful basis, under any and all federal, state, or municipal statutes,
regulations, ordinances or common law, including but not limited to Title VII of
the Civil Rights Act of 1964, the Civil Rights Acts of 1866 and 1991, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act of 1990, the Rehabilitation Act of 1973, the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, and including claims under
the Fair Labor Standards Act of 1938, the Equal Pay Act of 1963, Section 1981 of
the Civil Rights Act, and the Worker Adjustment and Retraining Notification Act;

(iv)     claims for non-payment, incorrect payment, or overpayment of wages,
commissions, bonuses, severance, and Associate fringe benefits, stock options,
stock grants and the like, whether such claims be pursuant to alleged express or
implied contract or obligation, equity, or any federal, state, or municipal laws
concerning wages, compensation or Associate benefits, claims of failure to pay
wages for all hours worked, failure to pay overtime, failure to pay wages due on
termination, failure to pay paid sick leave, failure to pay paid time off,
failure to provide accurate itemized wage statements, entitlement to waiting
time penalties and/or any other claims involving Associate compensation issues;

12

--------------------------------------------------------------------------------

 

(v)     claims arising out of or relating to the grant, exercise, vesting and/or
issuance of equity in the Company or options to purchase equity in the Company.

b.     Claims Not Covered. Notwithstanding the above, Associate and the Company
agree that the following disputes and claims are not covered by this Arbitration
Agreement and shall therefore be resolved in any appropriate forum as required
by the laws then in effect:

(i)     claims for workers' compensation benefits, unemployment insurance, or
state or federal disability insurance;

(ii)     claims for temporary or preliminary injunctive relief (including a
temporary restraining order) in aid of arbitration or to maintain the status quo
pending arbitration, in a court of competent jurisdiction in accordance with
applicable law;

(iii)     claims relating to the Company's or Associate's intellectual property;

(iv)      claims relating to restrictive covenants;

(v)     any other dispute or claim that has been expressly excluded from
arbitration by applicable statute.

Nothing in this Arbitration Agreement should be interpreted as restricting or
prohibiting the Associate from filing a charge or complaint with the U.S. Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the Occupational Safety and Health Commission, the U.S.
Securities and Exchange Commission, the Congress, or any other federal, state,
or local administrative agency charged with investigating and/or prosecuting
complaints under any applicable federal, state or municipal law or regulation
(except that the parties acknowledge that the Associate may not recover any
monetary benefits in connection with any such claim, charge or proceeding). A
federal, state, or local agency would also be entitled to investigate the charge
in accordance with applicable law. However, any dispute or claim that is covered
by this Arbitration Agreement but not resolved through the federal, state, or
local agency proceedings must be submitted to arbitration in accordance with
this Arbitration Agreement.

c.     Time To File Claims. Associate and the Company understand and agree that
any demand for arbitration by either the Associate or the Company shall be filed
within the statute of limitation that is applicable to the claim(s) upon which
arbitration is sought or required. Any failure to demand arbitration within this
time frame and according to these rules shall constitute a waiver of all rights
to raise any claims in any forum arising out of any dispute that was subject to
arbitration.

d.     Class, Collective or Representative Action Waiver.  To the extent
permitted by law, no claims may be brought or maintained on a class, collective
or representative basis either in a court of law or arbitration, notwithstanding
the rules of the arbitral body. Associate and the Company expressly waive any
right with respect to any claims to submit, initiate, or participate as a
plaintiff, claimant or member in a class action or collective action, regardless
of whether the action is filed in arbitration or in a court of law.

13

--------------------------------------------------------------------------------

 

Any issue concerning the validity of the class action, collective action or
representative action waiver in this Arbitration Agreement, and whether an
action may proceed as a class, collective or representative action, must be
decided by a court of law, and an arbitrator shall not have authority to
consider the issue of the validity of this waiver or whether the action may
proceed as a class, collective or representative action. If for any reason this
class action, collective action or representative action waiver is found to be
unenforceable, the class action, collective action or representative action
claim may only be heard in a court of law and may not be arbitrated. No
arbitration award or decision will have any preclusive effect as to issues or
claims in any dispute with anyone who is not a named party to the arbitration.

e.     Final and Binding Arbitration.  ASSOCIATE AND THE COMPANY UNDERSTAND AND
AGREE THAT THE ARBITRATION OF DISPUTES AND CLAIMS UNDER THIS ARBITRATION
AGREEMENT SHALL BE INSTEAD OF A COURT TRIAL BEFORE A JUDGE AND/OR A
JURY.  Associate and the Company understand and agree that, by signing this
Arbitration Agreement, they are expressly waiving any and all rights to a trial
before a judge and/or a jury regarding any disputes and claims which they now
have or which they may in the future have that are subject to arbitration under
this Arbitration Agreement. Associate and the Company also understand and agree
that the arbitrator's decision will be final and binding on both the Company and
Associate, subject to review on the grounds set forth in the Federal Arbitration
Act ("FAA").

f.     Arbitration Procedures.  Associate and the Company understand and agree
that any arbitration shall be conducted in accordance with the procedures and
rules of either the American Arbitration Association (“AAA”) or JAMS, at the
option of the party making a demand for arbitration, to the extent not
inconsistent with the terms of this Arbitration Agreement. The Parties agree
that those procedures and rules shall not be construed to allow class,
collective or representative arbitration, and that a court, rather than the
arbitrator, shall decide class, collective and representative action related
issues; provided, however, that the arbitrator shall allow the discovery
authorized under the Federal Rules of Civil Procedure or any other discovery
required by state law in arbitration proceedings. Also, to the extent that any
of the rules and or procedures of the AAA or JAMS, or anything in this
Arbitration Agreement conflicts with any arbitration procedures required by law,
the arbitration procedures required by law shall govern. Associate and the
Company also agree that nothing in this Arbitration Agreement relieves either of
them from any obligation they may have to exhaust certain administrative
remedies before arbitrating any claims or disputes under this Arbitration
Agreement.  Associate and the Company also agree that the arbitration shall be
conducted before a single arbitrator.

The Arbitration Rules and Mediation Procedures of the AAA may be found on the
Internet at www.adr.org/employment.  The ADR Rules, Clauses and Procedures of
JAMS may be found on the Internet at
https://www.jamsadr.com/adr-rules-procedures.  A printed copy of these rules is
also available upon request.

g.     Place of Arbitration.  Associate and the Company understand and agree
that the arbitration shall take place in the county in which the Associate
worked at the time the arbitrable dispute or claim arose, unless the parties
agree to another mutually convenient location.

14

--------------------------------------------------------------------------------

 

h.     Governing Law.  Associate and the Company understand and agree that the
Company is engaged in transactions involving interstate commerce and that this
is an Arbitration Agreement governed by the FAA. To the extent not inconsistent
with the FAA, this Arbitration Agreement and its interpretation, validity,
construction, enforcement and performance, as well as disputes and/or claims
arising under this Arbitration Agreement, shall be governed by the law of the
state where Associate works or worked at the time the arbitrable dispute or
claim arose.

i.     Costs of Arbitration.  Associate and the Company understand and agree
that to the extent required or permitted by applicable law, the non-initiating
party will bear the arbitrator's fee and any other type of expense or cost that
the initiating party would not be required to bear if the dispute or claim was
brought in a court of law, as well as any other expense or cost that is unique
to arbitration. The party initiating the claim is responsible for contributing
an amount equal to the filing fee to initiate a claim in the court of general
jurisdiction in the state in which Associate is (or was last) employed by the
Company. The Company and Associate shall each pay their own attorneys' fees
incurred in connection with the arbitration, and the arbitrator will not have
authority to award attorneys' fees unless a statute or contract at issue in the
dispute authorizes the award of attorneys' fees to the prevailing party, in
which case the arbitrator shall have the authority to make an award of
attorneys' fees as required or permitted by applicable law. If there is a
dispute as to whether the Company or Associate is the prevailing party in the
arbitration, the arbitrator will decide this issue.

j.     Severability.  Associate and the Company understand and agree that if any
term or portion of this Arbitration Agreement shall, for any reason, be declared
by a Court of competent jurisdiction to be invalid or unenforceable or to be
contrary to public policy or any law, such a decision shall only be binding in
the jurisdiction in which the decision was made. In addition, the remainder of
this Arbitration Agreement shall not be affected by such invalidity or
unenforceability but shall remain in full force and effect, as if the invalid or
unenforceable term or portion thereof had not existed within this Arbitration
Agreement.

k.     Complete Agreement.  Associate and the Company understand and agree that
this Arbitration Agreement contains the complete Arbitration Agreement between
the Company and Associate regarding the subject of arbitration of disputes,
except for any arbitration agreement in connection with any benefit plan; that
it supersedes any and all prior representations and agreements between them, if
any; and that it may be modified only in a writing, expressly referencing this
Arbitration Agreement and Associate by full name, and signed by the Associate
and the Company's General Counsel.

l.     Not A Contract of Employment.  This Arbitration Agreement is not, and
shall not be construed to create, any contract of employment, express or
implied. Nor does this Arbitration Agreement in any way alter the "at-will"
status of Associate's employment.

m.     Consideration.  Associate and the Company understand that arbitration is
a speedy, cost-effective procedure for resolving disputes and have entered into
this Arbitration Agreement in the anticipation of gaining the benefit of this
dispute resolution procedure. This Arbitration Agreement is supported by the
parties' mutual promises to submit any claims they may have against the other
that are covered by this Arbitration Agreement to final and binding arbitration,
rather than to have them decided in court before a judge or jury.  Associate
further

15

--------------------------------------------------------------------------------

 

understands and agrees that additional consideration for this Arbitration
Agreement has been provided in the form of the Award provided by this Agreement.

n.     Knowing and Voluntary Agreement. Associate and the Company understand and
agree that they have been advised to consult with an attorney of their own
choosing before signing this Agreement, which includes this Arbitration
Agreement, and they have had an opportunity to do so. Associate and the Company
agree that they have read this Arbitration Agreement carefully and understand
that by signing it, they are waiving all rights to a trial or hearing before a
judge or jury of any and all disputes and claims subject to arbitration under
this Arbitration Agreement.

 

 

 

 

 

 

 

ENOVA INTERNATIONAL, INC.

(For and on behalf of itself, and/or any Affiliate of the Company that employs
Associate)

175 West Jackson Blvd., Suite 500 Chicago, Illinois 60604

 

 

 

By:

/s/ David Fisher

 

 

David Fisher, Chief Executive Officer

 

Electronic acceptance of this Award by Associate shall bind Associate by the
terms of this Agreement pursuant to Section 12(m) of this Agreement.

 

 

 

16